DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3- 5, 8- 10, 11, 12, 14-19 have been amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldato et al.(US 20190102157 herein after Caldato) in view of Rahmouni et al. (US 20110264482) further in view of  Sampio et al.(Improving microservice-based applications with runtime placement adaptation).

Regarding claims 15, 1, 8, Caldato teaches a computer system for deployment of microservices within a shared pool of configurable computing resources, the computer system comprising:
a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: ([0216] “, such as a general purpose or special - purpose processor or logic circuits programmed with the instructions to perform the methods . These machine - executable instructions may be stored on one or more machine readable mediums , such as CD - ROMs or other type of optical disks , floppy diskettes , ROMs ,RAMs , EPROMs , EEPROMs , magnetic or optical cards , flash memory , or other types of machine - readable mediums suit able for storing electronic instructions”)
 create a dependency map for a plurality of microservices of an application ([0133] “A cost equation can be minimized to yield an optimized deployment map for each microservice in the service 2216 that specifies a selected computing environment for each microservice”) deployed on the shared pool of configurable computing resources ([0160] “system environment 3200 includes one or more client computing devices 3204 , 3206 , and 3208 that may be used by users to interact with a cloud infrastructure system 3202 that provides cloud services . The client computing devices may be configured to operate a client application such as a web browser , a proprietary client application ( e . g . , Oracle Forms ) , or some other application , which may be used by a user of the client computing device to interact with cloud infrastructure system 3202 to use services provided by cloud infrastructure system 3202 “);
identify attributes for each microservice of the plurality of microservices ([0130] “FIG . 25 illustrates a diagram of service criteria and environment / microservice attributes , according to some embodiments . The service 2216 may include a plurality of micro - services as described above . Additionally , the service 2216 may be associated with one or more deployment criteria 2502”); identify eligible deployment locations within the shared pool of configurable computing resources ([0130] “FIG . 25 illustrates a diagram of service criteria and environment / microservice attributes , according to some embodiments . The service 2216 may include a plurality of micro - services as described above . Additionally , the service 2216 may be associated with one or more deployment criteria 2502”);
 create a graph based on the plurality of microservices and the identified eligible deployment locations ([0052] “The IDE 102 may include a source code editor 106 with a graphical user interface ( GUI )”);
apply matching to the shared pool of configurable computing resources based on the created graph ([0133] “ The API registry 404 and / or the scheduler 2306 may receive the criteria 2502 for deploying the service 2216 , the attributes 2510 for each of the microservices in the service 2216 , and / or the attributes for each of the operating environments 2302 , 2304 , etc . , in the container platform . The scheduler 2304 and / or API registry 404 can then match microservices to computing environments by matching attributes that are specified by the criteria 2502 . For example, for criteria specifying security optimization , microservices with high security requirement values can be matched with environments with high security rating values , while microservices with low security requirement values can be matched with computing environments with lower security rating values”);
 and based on the applied matching, program instructions to relocate one or more microservices, of the plurality of microservices, within the shared pool of configurable computing resources ([0144] “by matching attribute values as described above , the API registry 404 and / or scheduler 2306 can match the processing requirements of microservices 2202 , 2204 , and 2208 to the processing capabilities of the first computing environment 2302 . Similarly , the API reg istry 404 and / or scheduler 2306 can match the processing requirements of microservices 2206 , 2210 , 2212 , and 2214 to the processing capabilities of the second computing environment 2304 . However , instead of deploying these microservices to the selected computing environments , fur ther optimizations can be made to co - locate microservices that have a pattern of service calls that can be grouped together . For example , microservices 2202 , 2204 , 2206 , and 2208 all exchange multiple inter - service calls between each other . In order to minimize the number of cross - environment service calls , microservice 2206 can be moved from the second computing environment 2304 to the first computing environment 2302 . This type of deployment balances both of the deployment criteria of maximizing computing speed while minimizing cross - environment service calls”).

Although, Caldato teaches to create a graph ([0052] “The IDE 102 may include a source code editor 106 with a graphical user interface ( GUI )”), apply matching to the shared pool of configurable ([0133] “The scheduler 2304 and / or API registry 404 can then match microservices to computing environments by matching attributes that are specified by the criteria 2502”). Caldato does not explicitly teach modified bipartite graph, the modified bipartite graph including a first side of nodes comprising microservices from the dependency map and a second side of nodes comprising the eligible deployment locations, wherein the first side of nodes includes edges between the microservices and the second side of nodes comprises edges between the eligible deployment locations, bipartite matching.
Rahmouni teaches modified bipartite graph (Fig. 3 “J1”, “R1”, [0045] “For example, job J1 has edges to each of resources R1 and R2, indicating that either resource is suitable to perform job J1” (Examiner Note: the left side represents the jobs (e.g. microservices) and the right side are resources (e.g. deployment locations)), the modified bipartite graph including a first side of nodes comprising microservices (Fig. 3 “J1”, “R1”, [0045] “For example, job J1 has edges to each of resources R1 and R2, indicating that either resource is suitable to perform job J1” (Examiner Note: the left side represents the jobs (e.g. microservices) and the right side are resources (e.g. deployment locations)) from the dependency map ([0026] “jobs J1 and J2 start at time 0, and overlap one another in time period 1. Time step T0 starts at time 0 (e.g., at the start of a first job). Job J2 also begins at time 0 and traverses time steps T0 and T1. By definition, job J2 overlaps all other jobs in T0 and T1. Time step T0 cannot extend beyond the start of job J3 because job J3 would not overlap all jobs in T0 (e.g., job J3 does not overlap job J1). Therefore, time step T0 ends at the start of job J3. Therefore, time step T1 starts at the start of job J3”) and a second side of nodes comprising the eligible deployment locations (Fig. 3 “J1”, “R1”, [0045] “For example, job J1 has edges to each of resources R1 and R2, indicating that either resource is suitable to perform job J1” (Examiner Note: the left side represents the jobs (e.g. microservices) and the right side are resources (e.g. deployment locations)), bipartite matching ([0038] “The resource matching problem consists of finding a matching between the jobs and resources such that more than one job”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldato to incorporate the teachings Rahmouni. One of ordinary skill in the art would have been motivated to make this modification in order to improves efficiency of allocation of resources of the system.

Rahmouni does not teach wherein the first side of nodes includes edges between the microservices and the second side of nodes comprises edges between the eligible deployment locations.
Sampio teaches wherein the first side of nodes includes edges between the microservices and the second side of nodes comprises edges between the eligible deployment locations (Fig. 5 “Message” and “Affinity”, page 12 col 1 lines 1-2 “da,b is the amount of data exchange between microservices a and b”, Examiner Note: the nodes on the same side have edges between themselves).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni to incorporate the teachings Sampio. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage of the system.

Regarding claims 16, 2, 9, Caldato teaches wherein the shared pool of configurable computing resources comprises a hybrid multi-cloud computing environment ([0169] “The cloud services may also be provided under a hybrid cloud model , which is a combination of two or more different models”),
 and wherein the identified attributes for each microservice are based, in part, on historical data ([0131] “2216 , each of the microservices in the service 2216 may have one or more attributes 2510 that provide a value associated with each of the criteria 2502 specified for the service 2216 . The value associated with each of these attributes 2510 may characterize how the associated microservice should be evaluated according to the criteria 2502”, [0105] “logging activity in the client library 1802 may include counters that are incremented every time the service 1808 is called , functions that cause activity to be logged to a log file when the service 1808 is called , and other functions that monitor and record characteristics of the requests sent to the service 1808 and responses received from the service 1808”) and include at least one of a prediction of location based user spread map for various time periods, a prediction of processing load resulting from user requests and/or other microservices of the plurality of microservices for various periods of time, a prediction of resource availability at one or more prospective target deployment locations for various periods of time, a prediction of network latency among all deployment locations for various periods of time ([0131] “. In another example , for criteria specifying that the deployment of the service 2216 should be optimized for latency , the latency attribute of a microservice may characterize an execution latency for the associated microservice in relation to other microservices in the service 2216 . In another example , for criteria specifying that the deployment of the service 2216 should be optimized for co - location on the same computing environment , the value for the co - location attribute of a microservice may characterize inter - service connections with other microservices , such as a number or an identification of other services that call or are called by this microservice . In another example , for criteria specifying that the deployment of the service 2216 should be optimized for availability”),
 and a list of compliant prospective target deployment locations, and wherein the identifying the eligible deployment locations comprises identifying attributes, with associated values, for the eligible deployment locations ([0130] “. In some embodiments , the deployment criteria 2502 may include a list of options comprising different aspects of operating the service 2216 can be optimized through various deployment strategies in the container platform”, [0133] “The API registry 404 and / or the scheduler 2306 may receive the criteria 2502 for deploying the service 2216 , the attributes 2510 for each of the microservices in the service 2216 , and / or the attributes for each of the operating environments 2302 , 2304 , etc . , in the container platform . The scheduler 2304 and / or API registry 404 can then match microservices to computing environments by matching attributes”).
	
	Regarding claims 18, 4, 11,  Caldato teaches wherein the program instructions are further executable to cause the computing device to: in response to a triggering event, to re-apply bipartite matching to the shared pool of configurable computing resources comprises ([0145] “. However , the same process for optimizing an initial deployment can be used to optimize a subsequent deployment . For example, after an initial deployment , the criteria of a service may be changed by a developer , administrator , or by an automatic process operating on the container platform . When this criteria changes, the same process described above can be executed again to match values for environment and microservice attributes for the new criteria selections. The microservices for the service can then be re - deployed according to the new criteria”),
 wherein the triggering event includes at least one of a change in user distribution, a change in application performance, a change in network latency between microservices of the plurality of microservices, a change in deployment location of microservices of the plurality of microservices, and a change in processing load on microservices of the plurality of microservices ([0146] “If the attribute does correspond to a deployment criteria , the service can be redeployed to optimize based on the changed attribute value for the computing environment”, [0147] “In addition to changes of attribute values for the computing environments , attributes of microservices in the service may also change over time . One of the advantages of using containerized microservices is that these microservices can be independently upgraded , replaced , and redeployed over time . If one or more microservices are upgraded for the service”, [0126] “. Additionally , the first environment 2302 and the second environment 2304 may have different characteristics that are considered by embodiments described below . Specifically , these environments 2302 , 2304 may have different operating characteristics associated with cost , availability , security , latency , and other general characteristics associated with a computing environment),
 and wherein the re-applying the matching comprises identifying one or more eligible deployment locations for each microservice of the plurality of microservices and/or relocate one or more microservices within the shared pool of configurable computing resources comprises ([0147] “If so , the API registry 404 and / or scheduler 2306 can redeploy at least the affected microser vice to optimize the deployment according to the changed attribute value”, [0148] “In the examples described above , the attribute values for both computing environments and microservices are compared to each other in a relative fashion . For example , if the first environment 2302 has a higher security rating value than the second environment 2304 , then microservices having a security requirement that is relatively higher than other microservices can be placed in the first environment 2302”).
Caldato does not teach bipartite matching.
Rahmouni teaches bipartite matching ([0038] “The resource matching problem consists of finding a matching between the jobs and resources such that more than one job”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldato to incorporate the teachings Rahmouni. One of ordinary skill in the art would have been motivated to make this modification in order to improves efficiency of allocation of resources of the system.

Regarding claim 20, 6, 13, Caldato teaches wherein the applied matching results in an identified allocation of a microservice, of the plurality of microservices, to an eligible deployment location, of the identified eligible deployment locations ([0144] “by matching attribute values as described above , the API registry 404 and / or scheduler 2306 can match the processing requirements of microservices 2202 , 2204 , and 2208 to the processing capabilities of the first computing environment 2302 . Similarly , the API reg istry 404 and / or scheduler 2306 can match the processing requirements of microservices 2206 , 2210 , 2212 , and 2214 to the processing capabilities of the second computing environment 2304 . However , instead of deploying these microservices to the selected computing environments , fur ther optimizations can be made to co - locate microservices that have a pattern of service calls that can be grouped together . For example , microservices 2202 , 2204 , 2206 , and 2208 all exchange multiple inter - service calls between each other . In order to minimize the number of cross - environment service calls , microservice 2206 can be moved from the second computing environment 2304 to the first computing environment 2302 . This type of deployment balances both of the deployment criteria of maximizing computing speed while minimizing cross - environment service calls”), based on a determined network latency value for the identified allocation ([0131] “. In another example , for criteria specifying that the deployment of the service 2216 should be optimized for latency , the latency attribute of a microservice may characterize an execution latency for the associated microservice in relation to other microservices in the service 2216).
Caldato does not teach bipartite matching.
Rahmouni teaches bipartite matching ([0038] “The resource matching problem consists of finding a matching between the jobs and resources such that more than one job”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldato to incorporate the teachings Rahmouni. One of ordinary skill in the art would have been motivated to make this modification in order to improves efficiency of allocation of resources of the system.

Claim(s) 7, 14is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Rahmouni further in view of Sampio as applied to claim 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, 20 above, and further in view of Hawilo et al (Network Function Virtualization-Aware Orchestrator for Service Function Chaining Placement in the Cloud herein after Hawilo).

Regarding claims 7, 14, Caldato, Rahmouni, Sampio does not explicitly teach wherein the program instructions are further executable to cause the computing device to: determine, for each microservice of the plurality of microservices, a relative criticality value as a function of criticality of application and relative criticality of the microservice within the context of the application, wherein criticality of application is defined by configuration data, and wherein relative criticality of the microservice within the context of the application is assigned manually or calculated based on analysis of application historical data.
However, Hawilo teaches program instructions to determine, for each microservice of the plurality of microservices, a relative criticality value as a function of criticality of application and relative criticality of the microservice within the context of the application, wherein criticality of application is defined by configuration data, and wherein relative criticality of the microservice within the context of the application is assigned manually or calculated based on analysis of application historical data (page 649 col 1 [003] “The placement of the median nodes of the sub-group is based on the critically attribute. BACON starts by placing the most critical VNF components of the sub-groups’ median VNF types on the servers with the highest BC while satisfying the functional constraints. This placement criterion guarantees that the highest critical VNF components in a sub-group are placed in the most branched servers with the minimal communication delays”, page 648, col 2 [003] “Prior to the placement subroutine, BACON analyzes the types of the participating VNF in a given SFC. The VNF types are then divided into sub-groups according to their inherited dependency from the VNF Forwarding Graph (VNFFG). Each sub-group consists of three VNF types and is assigned a criticality attribute based on the communication delay tolerance of the participating VNF types”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni, Sampio to incorporate the teachings Hawilo. One of ordinary skill in the art would have been motivated to make this modification in order to improves service by optimizing allocations of the system.


Claims 3, 5, 10, 12, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldato in view of Rahmouni further in view of Sampio,  further in view of Hawilo as applied to claim 7, 14 above, and further in view of Eck (US20150046384).


Regarding claims 17, 3, 10, Caldato does not teach wherein the program instructions are further executable to cause the computing device to: to transform the dependency map into a time series based graph with the plurality of microservices as a plurality of vertices and dependencies between the plurality of microservices as the edges between the microservices, wherein each edge of the edges between the microservices has an associated value which represents the network latency between vertices of the plurality of vertices.
However,  Rahmouni teaches graph with the plurality of microservices as a plurality of vertices and dependencies (Fig. 3 “J1”, “R1”, [0045] “For example, job J1 has edges to each of resources R1 and R2, indicating that either resource is suitable to perform job J1” (Examiner Note: the left side represents the jobs (e.g. microservices) and the right side are resources (e.g. deployment locations)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caldato to incorporate the teachings Rahmouni. One of ordinary skill in the art would have been motivated to make this modification in order to improves efficiency of allocation of resources of the system.

Rahmouni does not teach wherein the program instructions are further executable to cause the computing device to: to transform the dependency map into a time series based graph, between the plurality of microservices as the edges between the microservices, wherein each edge has an associated value which represents the network latency between vertices.
Sampio teaches between the plurality of microservices as the edges between the microservices (Fig. 5 “Message” and “Affinity”, page 12 col 1 lines 1-2 “da,b is the amount of data exchange between microservices a and b”, Examiner Note: the nodes on the same side have edges between themselves).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni to incorporate the teachings Sampio. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage of the system.
Sampio does not teach wherein the program instructions are further executable to cause the computing device to: to transform the dependency map into a time series based graph, wherein each edge has an associated value which represents the network latency between vertices.
However, Hawilo teaches wherein each edge has an associated value which represents the network latency between vertices (page 647 col 2 [003] “Network-Delay constraints: These constraints prune the above list to generate another servers’ sub-list that satisfies the latency requirements to avoid any service degradation between the communicating VNFs”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni, Sampio to incorporate the teachings Hawilo. One of ordinary skill in the art would have been motivated to make this modification in order to improves service by optimizing allocations of the system.
Hawilo does not teach wherein the program instructions are further executable to cause the computing device to: to transform the dependency map into a time series based graph.

However, Eck teaches wherein the program instructions are further executable to cause the computing device to: to transform the dependency map into a time series based graph (Fig. 4 “Mapping”, “430”, Fig. 5 “Time”, [0022] “In FIG. 4, data is provided in a mapping 410 that includes nodes 412 and edges 414 showing the relationship between node elements. The mapping 410 is converted to an alternate representation 420. In FIG. 4, the alternate representation 420 may be an alternate matrix that represents the same data in another format. A waveform 430 is generated based on the alternative mapping 420”, [0025] “FIG. 5a-c illustrates graphs 500, 560, 570 of predictions for several nodes according to an embodiment. In FIGS. 5a-c, crime data are aggregated by quarter (in 3 month intervals), thus the prediction time is 3 months. FIG. 5a is a graph 500 showing the results of crime predictions versus observations for Area-1 512 according to an embodiment”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni, Sampio and Hawilo to incorporate the teachings Eck. One of ordinary skill in the art would haven motivated to make this modification in order to increase processing of large data to predict node/edge behavior.

Regarding claims 19, 5, 12, Caldato, Rahmouni, Sampio does not teach wherein the first set of nodes comprises the time series based graph and wherein edges between nodes of the first set of nodes and nodes of the second set of nodes have an associated network latency value.
Hawilo teaches  wherein edges between nodes of the first set of nodes and nodes of the second set of nodes have an associated network latency value. (page 647 col 2 [003] “Network-Delay constraints: These constraints prune the above list to generate another servers’ sub-list that satisfies the latency requirements to avoid any service degradation between the communicating VNFs”)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni, Sampio to incorporate the teachings Hawilo. One of ordinary skill in the art would have been motivated to make this modification in order to improves service by optimizing allocations of the system.
Hawilo does not teach wherein the first set of nodes comprises the time series based graph.
Eck teaches wherein the first set of nodes comprises the time series based graph (Fig. 4 “Mapping”, “430”, Fig. 5 “Time”, [0022] “In FIG. 4, data is provided in a mapping 410 that includes nodes 412 and edges 414 showing the relationship between node elements. The mapping 410 is converted to an alternate representation 420. In FIG. 4, the alternate representation 420 may be an alternate matrix that represents the same data in another format. A waveform 430 is generated based on the alternative mapping 420”, [0025] “FIG. 5a-c illustrates graphs 500, 560, 570 of predictions for several nodes according to an embodiment. In FIGS. 5a-c, crime data are aggregated by quarter (in 3 month intervals), thus the prediction time is 3 months. FIG. 5a is a graph 500 showing the results of crime predictions versus observations for Area-1 512 according to an embodiment”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Caldato, Rahmouni, Sampio and Hawilo to incorporate the teachings Eck. One of ordinary skill in the art would haven motivated to make this modification in order to increase processing of large data to predict node/edge behavior.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.F./Examiner, Art Unit 2411      

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411